Title: From Thomas Jefferson to William Duval, 22 June 1792
From: Jefferson, Thomas
To: Duval, William



Sir
Philadelphia June 22. 1792.

Tho’ your favor of April 12. came to hand in due time yet such is the press of business during a session of Congress and for some time after that it has been impossible for me sooner to take up matters not of public concern. I am of opinion the best person you could engage in Bordeaux to dispose of your lands would be Messrs. Fenwick  & Mason, whose fidelity you may rely on with confidence. As Mr. Mason is now in Virginia and perhaps may be at Richmond it will be convenient for you to arrange with him what may be necessary to be done. His letter to Mr. Fenwic will secure the attentions of that gentleman to your commission. I am Sir Your most obedt. humble servt

Th: Jefferson

